—In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Nicolai, J.), entered November 14, 1991, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the petitioner’s argument, he was not deprived of his constitutional right to the effective assistance of counsel *665at his parole revocation hearing (see generally, People ex rel. Menechino v Warden,, 27 NY2d 376).
We have examined the remaining contentions raised by the petitioner, including those raised in his supplemental pro se brief, and find them to be without merit (see, Teichner v W & J Holsteins, 161 AD2d 454; Matter of Collins v Rodriguez, 138 AD2d 809; cf., People ex rel. Piccarillo v New York State Bd. of Parole, 48 NY2d 76; People ex rel. Johnson v New York State Bd. of Parole, 180 AD2d 914). Mangano, P. J., Sullivan, Balletta and O’Brien, JJ., concur.